RENDERED: OCTOBER 9, 2020; 10:00 A.M.
                    TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2018-CA-1440-MR



BRAYDEN MICHAEL JONES, A MINOR, BY
AND THROUGH HIS MOTHER AND DULY
APPOINTED CONSERVATOR, BOBBIE JEAN JONES            APPELLANT



           APPEAL FROM CARROLL CIRCUIT COURT
            HONORABLE R. LESLIE KNIGHT, JUDGE
v.                ACTION NO. 12-CI-00187



IC BUS, LLC; RON DEITZ AND KELLY DEITZ,
INDIVIDUALLY, AND AS CO-ADMINISTRATORS
FOR THE ESTATE OF RYDER DEITZ; CHRIS
TUTTLE AND STACY TUTTLE, INDIVIDUALLY,
AND AS CO-ADMINISTRATORS FOR THE
ESTATE OF CAROLINE TUTTLE; VERONICA
LANDA AND MIGUEL LANDA, INDIVIDUALLY,
AND AS PARENTS AND GUARDIANS OF JOSE
M. ARDON-LANDA, A MINOR; SAMANTHA ROBLES,
AS PARENT AND GUARDIAN OF MARIAH ROBLES,
A MINOR; TINA GIVIDEN; TANYA FAULKNER,
INDIVIDUALLY, AND AS GUARDIAN FOR JORDAN
RAISOR, A MINOR; AND KENTUCKY EMPLOYERS
MUTUAL INSURANCE COMPANY                            APPELLEES
                               AND
                       NO. 2018-CA-1442-MR



CHRIS TUTTLE AND STACY TUTTLE,
INDIVIDUALLY, AND AS CO-ADMINISTRATORS
FOR THE ESTATE OF CAROLINE TUTTLE                      APPELLANTS



              APPEAL FROM CARROLL CIRCUIT COURT
               HONORABLE R. LESLIE KNIGHT, JUDGE
v.             ACTION NOS. 12-CI-00187 & 13-CI-00096



IC BUS, LLC                                              APPELLEE


                               AND
                       NO. 2018-CA-1443-MR



RON DEITZ AND KELLY DEITZ,
INDIVIDUALLY, AND AS CO-ADMINISTRATORS
FOR THE ESTATE OF RYDER DEITZ                          APPELLANTS



              APPEAL FROM CARROLL CIRCUIT COURT
               HONORABLE R. LESLIE KNIGHT, JUDGE
v.             ACTION NOS. 12-CI-00187 & 13-CI-00097



IC BUS, LLC                                              APPELLEE


                               -2-
                               AND
                       NO. 2018-CA-1444-MR



TANYA FAULKNER, INDIVIDUALLY,
AND AS GUARDIAN FOR JORDAN RAISOR,
A MINOR                                                APPELLANT



              APPEAL FROM CARROLL CIRCUIT COURT
               HONORABLE R. LESLIE KNIGHT, JUDGE
v.             ACTION NOS. 12-CI-00187 & 13-CI-00096



IC BUS, LLC                                              APPELLEE


                               AND
                       NO. 2018-CA-1445-MR



VERONICA LANDA AND MIGUEL LANDA,
INDIVIDUALLY, AND AS PARENTS AND GUARDIANS
OF JOSE M. ARDON-LANDA, A MINOR                        APPELLANTS



              APPEAL FROM CARROLL CIRCUIT COURT
               HONORABLE R. LESLIE KNIGHT, JUDGE
v.             ACTION NOS. 12-CI-00187 & 13-CI-00126



IC BUS, LLC                                              APPELLEE


                               -3-
                                     AND
                             NO. 2018-CA-1446-MR



SAMANTHA ROBLES, AS PARENT AND GUARDIAN
OF MARIAH ROBLES, A MINOR                                             APPELLANT



                 APPEAL FROM CARROLL CIRCUIT COURT
                  HONORABLE R. LESLIE KNIGHT, JUDGE
v.                ACTION NOS. 12-CI-00187 & 13-CI-00127



IC BUS, LLC                                                             APPELLEE

                               OPINION
                AFFIRMING IN PART, REVERSING IN PART,
                 VACATING IN PART, AND REMANDING

                                   * * * * * *

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND DIXON, JUDGES.

DIXON, JUDGE: Brayden Michael Jones, a minor, by and through his mother

and duly appointed conservator, Bobbie Jean Jones; Chris Tuttle and Stacy Tuttle,

individually, and as co-administrators of the estate of Caroline Tuttle; Ron Deitz

and Kelly Deitz, individually, and as co-administrators of the estate of Ryder

Deitz; Tanya Faulkner, individually, and as guardian for Jordan Raisor, a minor;

Veronica Landa and Miguel Landa, individually, and as parents and guardians of

Jose M. Ardon-Landa, a minor; and Samantha Robles, as parent and guardian of

                                        -4-
Mariah Robles, a minor (collectively “Appellants”), appeal various orders and

judgments entered by the Carroll Circuit Court. Following review of the record,

briefs, and law, we affirm in part, reverse in part, vacate in part, and remand.

                FACTS AND PROCEDURAL BACKGROUND

             This action arises from a tragic school bus accident occurring on

October 29, 2012, involving a bus manufactured by IC Bus, LLC. On that date,

the school bus driver inexplicably left the roadway, overcorrected, and careened

off the road, causing the bus to turn on its side and strike a large tree. The impact

collapsed the roof nearly to the floor in a v-shape, crushing and killing two of its

preschool occupants and injuring several others.

             The procedural history of this case is lengthy and complex; therefore,

we will only discuss the pertinent portions herein. Litigation began two weeks

after the crash when the parents of two of the children injured, Cruz and

Hollingsworth (who did not join in this appeal), sued Laura Reed, the driver of the

bus, and various school officials. Thereafter, in the summer of 2013, the Tuttles

and Deitzes, parents of the two children killed in the crash, and Robles and the

Landas, parents of two of the children injured, each separately filed suit for

negligence only against Reed. Reed subsequently filed a third-party complaint

against IC Bus and later moved to consolidate all of the separate actions brought

against her. The trial court granted the motion “for discovery purposes.” Raisor

                                         -5-
later filed an intervening complaint in the consolidated action. Eventually, all of

the parties filed amended complaints, suing IC Bus for various claims in strict

liability, breach of implied warranties, failure to warn of inherent dangers, and

negligence.

              In March 2014, Reed moved the trial court to join Jones, maintaining

he was a necessary party pursuant to Kentucky Rules of Civil Procedure (CR)

19.01. On June 9, 2014, after the matter was fully briefed, the trial court ordered

Jones to file an intervening complaint.

              Prior to trial, all claims against all defendants except IC Bus were

resolved. A jury trial then commenced on Appellants’ claims against IC Bus on

April 23, 2018.

              At trial, Appellants called three witnesses to support their design

defect and failure to warn claims: Dr. Tyler Kress, P.E., an expert in engineering

safety; Erin Shipp, P.E., a bus design engineer; and Dr. David Porta, a forensic

trauma consultant and trauma reconstructionist. At the close of Appellants’ proof,

IC Bus moved for directed verdict, which the trial court granted on all issues

except Appellants’ product liability claim for defective bus clips. At the end of

the two-and-a-half-week trial, the jury returned a defense verdict and the trial

court entered judgment consistent therewith. Additionally, the court ordered that

Appellants pay IC Bus’s costs.

                                          -6-
                Subsequently, Appellants moved the trial court for a new trial and for

judgment notwithstanding the verdict, alleging various trial court errors.

Appellants’ motion was denied, and these appeals followed. Because Jones’s

appeal and the remaining appeals require separate analysis, we begin our review

with Jones.

                                    I. JONES’S APPEAL

                Jones asserts the trial court erred by joining him as a party to this

action and by ordering him to file an intervening complaint. This issue appears to

be one of first impression in our Commonwealth.1

                As previously noted, Jones was joined as a party to the litigation upon

Reed’s CR 19.01 motion. This rule permits joinder of additional parties to a

lawsuit under certain limited circumstances. However, if the party sought to be

joined refuses, as Jones attempted to do herein, the rule permits the trial court to

join that party as a defendant, if necessary and if feasible.

                The trial court initially merely joined Jones as a party under the rule.

ROA2 at 2976. Thereafter, Reed’s counsel sent a letter to Jones’s counsel

informing him of the court’s order joining Jones as a party to the litigation.

1
 Indeed, it appears to be an issue of first impression in all of the courts in the United States, as
our extensive research has failed to uncover even one case directly on point.
2
    Record on Appeal.


                                                -7-
However, he went on to state, “[i]f you intend to file a Complaint . . . we request

you do so in the next twenty (20) days. Otherwise, we plan to move for default

judgment . . . .” ROA at 3264 (emphasis added). Jones then moved the court,

without submitting to its jurisdiction, to clarify its order “to specifically address

what, if any, obligations [Jones] has, which defendants he is required to sue, what

facts he is entitled to rely upon in order to justify that suit and which claims he

must make” so as to comply with the requirements of CR 11.3 In response, Reed

asked the trial court to compel Jones’s participation in the case by filing a

complaint, if any, within thirty days. ROA at 3252. After hearing the parties’

arguments, the trial court denied Jones’s motion, granted Reed’s motion, and

ordered Jones to file his complaint within forty days. ROA at 3316. Jones

appealed that order, but his appeal was dismissed as interlocutory. Therefore, in

compliance with the trial court’s order, on September 15, 2014, Jones filed his

complaint against Reed and IC Bus. However, Jones continued to dispute his

joinder throughout the litigation.

3
    The rule states in relevant part:

          The signature of an attorney or party constitutes a certification by him that he has
          read the pleading, motion or other paper; that to the best of his knowledge,
          information, and belief formed after reasonable inquiry it is well grounded in fact
          and is warranted by existing law or a good faith argument for the extension,
          modification or reversal of existing law, and that it is not interposed for any
          improper purpose, such as to harass or to cause unnecessary delay or needless
          increase in the cost of litigation.

                                                  -8-
             The issues now before us are: (1) under what circumstances may a

trial court join a non-party, against their will, in pending litigation; (2) in what

capacity may they be joined; and (3) how the infancy of the party sought to be

joined might affect these decisions.

             As to joinder, we are mindful:

             The decision as to necessary or indispensable parties
             rests within the sound authority of the trial judge in order
             to effectuate the objectives of the rule. The exercise of
             discretion by the trial judge should be on a case-by-case
             basis rather than on arbitrary considerations and such a
             decision should not be reversed unless it is clearly
             erroneous or affects the substantial rights of the parties.

Commonwealth, Dep’t of Fish & Wildlife Res. v. Garner, 896 S.W.2d 10, 14 (Ky.

1995) (quoting West v. Goldstein, 830 S.W.2d 379 (Ky. 1992)).

             Resolving Jones’s argument of error requires us to correctly interpret

joinder under CR 19.01, entitled “Persons to be joined if feasible.” The rule

provides:

             A person who is subject to service of process, either
             personal or constructive, shall be joined as a party in the
             action if (a) in his absence complete relief cannot be
             accorded among those already parties, or (b) he claims
             an interest relating to the subject of the action and is so
             situated that the disposition of the action in his absence
             may (i) as a practical matter impair or impede his ability
             to protect that interest or (ii) leave any of the persons
             already parties subject to a substantial risk of incurring
             double, multiple, or otherwise inconsistent obligations
             by reason of his claimed interest. If he has not been so

                                          -9-
               joined, the court shall order that he be made a party. If
               he should join as a plaintiff but refuses to do so, he may
               be made a defendant, or, in a proper case an involuntary
               plaintiff. If the joined party objects to venue and his
               joinder would render the venue of the action improper,
               he shall be dismissed from the action.

               The trial court herein failed to identify its basis for compelling

Jones’s joinder as a necessary party. Kentucky courts have interpreted CR 19.01

as follows:

               “An indispensable party[4] is one whose absence prevents
               the Court from granting complete relief among those
               already parties.” Milligan v. Schenley Distillers,
               Inc., 584 S.W.2d 751, 753 (Ky. App. 1979) (superseded
               by statute on other grounds). Likewise, the Court
               in West v. Goldstein, 830 S.W.2d 379 (Ky.
               1992), characterized a necessary party as one whose
               interest would be divested by an adverse judgment.

Kentucky Ass’n of Fire Chiefs, Inc. v. Kentucky Bd. of Hous., Bldgs. & Const., 344
S.W.3d 129, 134 (Ky. App. 2010), as modified (Jan. 14, 2011) (emphasis added).

See also Liquor Outlet, LLC v. Alcoholic Beverage Control Bd., 141 S.W.3d 378,

387 (Ky. App. 2004).

4
  As noted by Judge (now Justice) VanMeter, “although CR 19.01 was amended to omit the exact
language ‘indispensable party,’ this analysis is still applicable to determine necessary parties for
joinder. See Liquor Outlet, LLC v. Alcoholic Beverage Control Bd., 141 S.W.3d 378 (Ky. App.
2004) (applying CR 19.01 and using the term ‘indispensable party’).” Ambrose v. Ward, Nos.
2013-CA-000814-MR and 2013-CA-001000-MR, 2016 WL 447753, at *2 n.4 (Ky. App. Feb. 5,
2016).




                                              - 10 -
                CR 19.01 is patterned after, and is essentially the equivalent of,

Federal Rule of Civil Procedure (FRCP) 19(a).5 The only significant difference

between the two concerns federal jurisdiction. Therefore, cases analyzing the

federal rule are highly relevant in determining the proper interpretation and

application of CR 19.01. Under FRCP 19, there is a bifurcated process for

determining whether a non-party is either necessary under subsection (a) or

6
    FRCP 19(a) states:

         (a) Persons Required to Be Joined if Feasible.

                (1) Required Party. A person who is subject to service of process
                    and whose joinder will not deprive the court of subject-matter
                    jurisdiction must be joined as a party if:

                          (A) in that person’s absence, the court cannot
                              accord complete relief among existing
                              parties; or

                          (B) that person claims an interest relating to
                              the subject of the action and is so
                              situated that disposing of the action in
                              the person’s absence may:

                               (i) as a practical matter impair or impede
                                   the person’s ability to protect the
                                   interest; or

                               (ii) leave an existing party subject to a
                                    substantial risk of incurring double,
                                    multiple, or otherwise inconsistent
                                    obligations because of the interest.

                (2) Joinder by Court Order. If a person has not been joined as required,
                    the court must order that the person be made a party. A person who
                    refuses to join as a plaintiff may be made either a defendant or, in a
                    proper case, an involuntary plaintiff.

                                               - 11 -
indispensable under subsection (b).6,7 From a review of the varied decisions

concerning CR 19.01 and its federal counterpart, it is apparent some confusion

exists as to how the rule is to be applied. The Sixth Circuit Court of Appeals set

forth a framework for how such determinations are to be made in American

Express Travel Related Services, Co., Inc. v. Bank One-Dearborn, N.A.:

                       Rule 19 lays out a three-step test for courts to use
                in determining whether an absent party must be joined.
                [FRCP] 19. First, the court must determine whether the
                party is necessary and should be joined under Rule 19(a).
6
    FRCP 19(b) states:

         (b) When Joinder Is Not Feasible. If a person who is required to be joined if
             feasible cannot be joined, the court must determine whether, in equity and
             good conscience, the action should proceed among the existing parties or
             should be dismissed. The factors for the court to consider include:

                 (1) the extent to which a judgment rendered in the
                     person’s absence might prejudice that person or the
                     existing parties;

                 (2) the extent to which any prejudice could be lessened or
                     avoided by:

                         (A) protective provisions in the judgment;

                         (B) shaping the relief; or

                         (C) other measures;

                (3) whether a judgment rendered in the person’s absence
                    would be adequate; and

                (4) whether the plaintiff would have an adequate remedy if
                    the action were dismissed for nonjoinder.
7
  In Kentucky, FRCP 19 is divided into CR 19.01 and CR 19.02. The latter rule addresses
indispensability and is essentially identical to FRCP 19(b).

                                                 - 12 -
             If the person or entity is a necessary party, the court
             looks to whether joinder is feasible, or if a lack of
             subject matter or personal jurisdiction makes joinder
             impossible. Third, if joinder is not possible, the court
             must weigh the equities of the situation pursuant to Rule
             19(b) and determine if the suit can continue in the party’s
             absence or if the case should be dismissed because the
             party is indispensable. See [FRCP] 19; Hooper v.
             Wolfe, 396 F.3d 744, 747 (6th Cir. 2005); Glancy v.
             Taubman Ctrs., Inc., 373 F.3d 656, 666 (6th Cir. 2004).

195 F. App’x 458, 460 (6th Cir. 2006). See also PaineWebber, Inc. v. Cohen, 276
F.3d 197, 200-01 (6th Cir. 2001); Keweenaw Bay Indian Cmty. v. State, 11 F.3d
1341, 1345-46 (6th Cir. 1993); Local 670, United Rubber, Cork, Linoleum &

Plastic Workers of Am., AFL-CIO v. Int’l Union, United Rubber, Cork, Linoleum

& Plastic Workers of Am., AFL-CIO, 822 F.2d 613, 618 (6th Cir. 1987).

             In support of Jones’s joinder pursuant to CR 19.01, Reed argued that

any cause of action Jones might have would involve “a common issue of

negligence” and that failure to join Jones would “impair and impede [her] ability

to defend herself.” Therefore, she argued, the cases “should properly be tried

together to advance the convenience of the court and the parties and to avoid

unnecessary expense or delay,” and failure to join Jones would cause Reed to

“suffer undue prejudice.” ROA at 2636. Apparently, the undue prejudice of

which Reed wrote is that she “would inevitably have to submit to multiple

depositions and potentially multiple trials regarding the same legal and factual


                                       - 13 -
issues,” which she contended “would likely result in inconsistent judicial rulings

and financial and personal hardship.” ROA at 2636.

             Reed was certainly correct that failure to join Jones might possibly

result in multiple depositions and multiple trials should Jones file suit at some

point before the expiration of the applicable statute of limitations; nevertheless,

such is not a legitimate rationale under the plain language of the rule to force

joinder upon a party declining the invitation. Neither Reed’s nor the court’s

convenience constitutes a factor for proper joinder under CR 19.01.

             Reed’s arguments for Jones’s joinder are similar to those considered

and rejected by the First Circuit Court of Appeals in Delgado v. Plaza Las

Americas, Inc., 139 F.3d 1 (1st Cir. 1998). Therein, Delgado’s daughter was

sexually abused and raped at a shopping center. Delgado sued the shopping center

seeking damages for the emotional pain and suffering he experienced as a result of

his daughter’s rape. The trial court determined that Delgado’s daughter was a

necessary party to the litigation under FRCP 19(a)(2)(ii), reasoning:

             [T]he potential for inconsistent verdicts in [Daughter’s]
             state action and Delgado’s federal action subjected
             defendants to a substantial risk of incurring multiple or
             otherwise inconsistent obligations. The court also
             observed that allowing the two actions to proceed would
             be an inefficient use of judicial resources and raised the
             specter of one of the plaintiffs using “offensive collateral
             estoppel” against defendants.


                                        - 14 -
Id. at 2 (footnote omitted). On appeal, the First Circuit considered the correct

interpretation and application of the Federal Rule. The Court noted that although

a plaintiff has the right to control his litigation, FRCP 19(a) balances that right

“against the defendants’ (and systemic) interests in avoiding judgments giving rise

to ‘inconsistent obligations.’” Id. at 3 (citation omitted). The Court went on to

explain the meaning of “inconsistent obligations” under the Rule:

                     “Inconsistent obligations” are not, however, the
             same as inconsistent adjudications or results. See
             Micheel v. Haralson, 586 F. Supp. 169, 171 (E.D. Pa.
             1983); see also 4 James Wm. Moore et al., Moore’s
             Federal Practice ¶ 19.03 (3d ed. 1997). Inconsistent
             obligations occur when a party is unable to comply with
             one court’s order without breaching another court’s order
             concerning the same incident. See 4 Moore’s at ¶ 19.03.
             Inconsistent adjudications or results, by contrast, occur
             when a defendant successfully defends a claim in one
             forum, yet loses on another claim arising from the same
             incident in another forum. See National Union Fire Ins.
             Co. of Pittsburgh v. Massachusetts Mun. Wholesale Elec.
             Co., 117 F.R.D. 321, 322 (D. Mass. 1987) (citing Bedel
             v. Thompson, 103 F.R.D. 78, 81 (S.D. Ohio 1984)); see
             also Boone v. General Motors Acceptance Corp., 682
F.2d 552, 554 (5th Cir. 1982) (the threat of inconsistent
             obligations, not multiple litigations, informs [FRCP]
             19(a) considerations); Field v. Volkswagenwerk AG, 626
F.2d 293, 301 (3d Cir. 1980) (similar). Unlike a risk of
             inconsistent obligations, a risk that a defendant who has
             successfully defended against a party may be found
             liable to another party in a subsequent action arising
             from the same incident—i.e., a risk of inconsistent
             adjudications or results—does not necessitate joinder of
             all of the parties into one action pursuant to [FRCP]
             19(a). See Field, 626 F.2d at 301. Moreover, where two

                                        - 15 -
             suits arising from the same incident involve different
             causes of action, defendants are not faced with the
             potential for double liability because separate suits have
             different consequences and different measures of
             damages. See In re Torcise, 116 F.3d 860, 866 (11th Cir.
             1997).
Id. With these considerations in mind, the Court then rejected the trial court’s

holding as to joinder:

                    In this situation, defendants faced a federal action
             and a state action arising from the same incident. In
             reasoning that defendants could be facing “inconsistent
             obligations,” the district court noted that defendants
             could be found liable to Delgado in federal court, but not
             liable to [Daughter] in state court, or vice versa.
             Although the court also looked to other factors in
             reaching its conclusion, it is this determination—which
             is really a determination that defendants faced the threat
             of inconsistent results—that grounded the court’s ruling
             that [Daughter] was a necessary party to this lawsuit.
             Yet as we have explained, the mere possibility of
             inconsistent results in separate actions does not make the
             plaintiff in each action a necessary party to the other.
Id. (emphasis added). See also LeBlanc v. Cleveland, 248 F.3d 95 (2d Cir. 2001);

Rishell v. Jane Phillips Episcopal Mem’l Med. Ctr., 94 F.3d 1407 (10th Cir. 1996).

             Moreover, the mere fact that several tort actions may be instituted by

different persons arising out of the same incident does not render all complaining

parties necessary to each other’s action. “When several tort actions instituted by

different persons arise out of the same incident, the complaining parties need not

be joined in the suits brought by the others.” 7 CHARLES ALAN WRIGHT &

                                       - 16 -
ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 1623 (3d ed. 1972)

(footnote omitted). “As a general matter, Rule 19 does not necessitate the joinder

of plaintiffs advancing tort claims against the same defendant for injuries arising

out of the same transaction or occurrences.” Cortez v. County of Los Angeles, 96
F.R.D. 427, 428 (C.D. Cal. 1983), declined to follow by Aguilar v. Los Angeles

Cty., 751 F.2d 1089 (9th Cir. 1985) (citations omitted). Reed fails to put forward

any substantive argument supporting her claim that Jones’s non-joinder would

impede her ability to defend herself. Again, unnecessary expense is not relevant

to a CR 19.01 analysis. Reed neglects to explain how Jones’s non-joinder would

cause any delay in the ongoing litigation among “those already parties.”

             As noted, the rule permits joinder under subsection (a) if “in [the

party’s] absence complete relief cannot be accorded among those already parties.”

As explained in Janney Montgomery Scott, Inc. v. Shepard Niles, Inc., the Third

Circuit Court of Appeals observed:

             Under Rule 19(a), we ask first whether complete relief
             can be accorded to the parties to the action in the absence
             of the unjoined party. [FRCP] 19(a)(1). A Rule 19(a)(1)
             inquiry is limited to whether the district court can grant
             complete relief to the persons already parties to the
             action. The effect a decision may have on the absent
             party is not material.

11 F.3d 399, 405 (3d Cir. 1993) (emphasis added) (citation omitted). Furthermore,

“[i]t is a misapplication of Rule 19(a) to add parties who are neither necessary nor

                                       - 17 -
indispensable, who are not essential for just adjudication and who have a separate

cause of action entirely.” Bakia v. County of Los Angeles, 687 F.2d 299, 301 (9th

Cir. 1982) (citation omitted). Ascertaining who may meet the criteria of

“necessary” has been explained as follows:

             [I]f the interests of necessary parties are separable from
             those of parties before the court, so that the court can
             proceed to a decree, and do complete and final justice,
             without affecting other persons not before the court, the
             persons not before the court are not [necessary] parties,
             and the court may proceed with the case and adjudicate
             upon the rights of those who are made parties.

59 AM.JUR.2D Parties § 114 (2020) (footnotes omitted). None of the parties

(especially the claimants) herein have alleged that complete and final justice could

not be obtained without Jones’s joinder. In fact, the Tuttles and Deitzes responded

to Jones’s motion that they took “no position as to whether Brayden Jones should

be involuntarily joined to the above litigation since the issue does not affect these

plaintiffs’ claims.” ROA at 3278. As explained in Corpus Juris Secundum:

                    Parties are not necessary to a complete
             determination of the controversy unless they have rights
             which must be ascertained and settled before the rights
             of the parties to the suit can be determined. Accordingly,
             a person is not a necessary party where he or she has no
             interest in the subject matter of the litigation which can
             be affected by a judgment or decree rendered therein as
             where an adjudication of the rights of the other parties
             would in no way affect his or her rights or where his or
             her presence before the court is not necessary to a
             determination of the issues joined between the parties to

                                        - 18 -
             the action.

67A C.J.S. Parties § 3 (2020) (emphasis added) (footnotes omitted). No one has

seriously argued Jones’s interest in the subject matter of the litigation—i.e., his

right to pursue a tort claim later—would be affected by his failure to join the

instant litigation against Reed and IC Bus. Thus, no valid basis was presented

pursuant to CR 19.01(a) to mandate Jones’s joinder under this subsection. And,

since Jones cannot be viewed as a necessary party, there is no rationale for

addressing any other provision of the rule. Therefore, in view of the fact that

Jones cannot be considered a necessary party to the litigation, his joinder was

erroneous and must be reversed.

             Moreover, even were Jones a necessary party requiring joinder under

CR 19.01, the trial court clearly exceeded its authority by requiring Jones to file

suit as a matter of joinder. The rule itself clearly places limitations on the capacity

in which one may be joined; “[i]f [the necessary party] should join as a plaintiff

but refuses to do so, he may be made a defendant, or, in a proper case an

involuntary plaintiff.” See generally Elborough v. Evansville Cmty. Sch. Dist.,

636 F. Supp. 2d 812, 826 (W.D. Wis. 2009). Nothing within the rule, however,

permits the court to order the joined party to file a complaint as a part of the

litigation. As stated by Jones’s counsel in his motion to clarify the trial court’s

order, there are serious considerations as to what defendants to sue and what

                                        - 19 -
claims will be made so as not to run afoul of CR 11. Yet, here, the trial court

required counsel to make claims against others, with little time to do so, regardless

of CR 11 considerations.

               Furthermore, Jones was merely four years old at the time of the

school bus crash, and only six when he was ordered to file suit herein. The statute

of limitations is specifically tolled until one year after Jones reaches the age of

majority.8 Nevertheless, the trial court ran roughshod over those considerations in

favor of the defendant’s—and its own—convenience.

               Early on, courts in the Commonwealth recognized our responsibility

to protect the interests of children. The earliest case noting this special

relationship cited courts of chancery in England which directed the estates of

children for their protection. Allen’s Ex’rs v. Allen’s Heirs, 12 Ky. (2 Litt.) 94

(1822). “It is the especial duty of the chancellor to guard the interests of infants,

and the law has carefully provided that their rights shall be protected.” District of

Clifton v. Pfirman, 110 S.W. 406, 408 (Ky. 1908). See also Wilson’s Adm’r v.

8
  Kentucky Revised Statutes (KRS) 413.170(1) provides: “If a person entitled to bring any
action mentioned in KRS 413.090 to 413.160, except for a penalty or forfeiture, was, at the time
the cause of action accrued, an infant or of unsound mind, the action may be brought within the
same number of years after the removal of the disability or death of the person, whichever
happens first, allowed to a person without the disability to bring the action after the right
accrued.”




                                             - 20 -
Wilson, 288 Ky. 522, 156 S.W.2d 832 (1941); Newland v. Gentry, 57 Ky. (18 B.

Mon.) 666 (1857).

                Herein, Jones’s mother, Bobbie, objected to joining the litigation

brought in the name of the other children impacted by the crash. According to

counsel’s brief:

                Bobbie Jones strongly objected to being involved in a
                lawsuit. Her reasons were private, but later forced to be
                disclosed: her son was suffering from severe personality
                and behavior changes as a result of his exposure to the
                carnage of the crash and being trapped in the bus before
                being extricated. Her family wanted to focus on healing,
                she did not want her son’s condition to be made public,
                she did not want the glare of publicity surrounding the
                case to invade her family’s privacy and since she did not
                know what her son’s future held she wanted time for him
                to heal and time to have the assistance of doctors to
                assess the extent of his injuries and the help of an
                attorney to explore her options.

Appellants’ brief at 2. As a result of Jones’s joinder, he was forced to undergo an

IME,9 forced to expend money on litigation expenses, and ultimately ordered to

pay a portion of the defendant’s costs, all as a result of litigation Jones was forced,

over objection, to join or lose any claims he might make in the future—claims he

was legally entitled to make at any point over the next decade.

9
    Independent medical examination.




                                          - 21 -
             We have already determined Jones’s joinder was erroneous and must

be vacated; yet, we are left to wonder what “justice” we have advanced—certainly

none as contemplated by our judiciary in 1822. Allen’s Ex’rs, supra. We are

unable to rewind the court proceedings or undo the costs of litigation already

incurred—both financial and emotional. Nevertheless, we have achieved all that

we may legally decree, and all Jones has asked, by vacating the trial court’s order

of joinder, as well as costs assessed against him by the trial court—a hollow

victory indeed.

                           II. REMAINING CLAIMS

                              ISSUES ON APPEAL

             Appellants’ theory of their case against IC Bus rests primarily in tort

for negligence and strict liability for the manufacture and design of the school bus

at the center of the litigation herein. However, they additionally sought liability

for breach of warranty and violation of the Kentucky Consumer Protection Act

(KCPA)—KRS 367.220. Appellants raise numerous issues on appeal. They

include trial court error by: (1) granting IC Bus’s motion for directed verdict

concerning claims of defective bus roof design, failure to warn, and dismissal of

their punitive damage claims; (2) denial of their motion for directed verdict; (3)

dismissal of their claims of breach of warranty and violation of the KCPA; (4)



                                        - 22 -
instructional error; (5) exclusion of admissible evidence; (6) juror misconduct; and

finally, (7) the award of IC Bus’s costs. We address each of these issues in turn.

                            STANDARD OF REVIEW

a. Directed Verdict

             The standard of review of a trial court’s grant of directed verdict is

well-established. “[A] directed verdict is appropriate where there is no evidence

of probative value to support an opposite result because the jury may not be

permitted to reach a verdict upon speculation or conjecture.” Toler v. Süd-

Chemie, Inc., 458 S.W.3d 276, 285 (Ky. 2014), as corrected (Apr. 7, 2015)

(internal quotation marks, brackets, and footnote omitted). “[A] trial court should

only grant a directed verdict when there is a complete absence of proof on a

material issue or if no disputed issues of fact exist upon which reasonable minds

could differ.” Id. (internal quotation marks and footnote omitted).

b. Summary Judgment

             As to summary judgment, the standard of review is

             whether the trial court correctly found that there were no
             genuine issues as to any material fact and that the
             moving party was entitled to judgment as a matter of
             law. Kentucky Rules of Civil Procedure (CR) 56.03.
             There is no requirement that the appellate court defer to
             the trial court since factual findings are not at issue.
             “The record must be viewed in a light most favorable to
             the party opposing the motion for summary judgment
             and all doubts are to be resolved in his favor.”

                                        - 23 -
             Summary “judgment is only proper where the movant
             shows that the adverse party could not prevail under any
             circumstances.”

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996), as modified (Feb. 2, 1996)

(citations omitted).

c. Evidentiary Rulings

             We review a trial court’s evidentiary rulings for abuse of discretion.

Tumey v. Richardson, 437 S.W.2d 201, 205 (Ky. 1969). “The test for an abuse of

discretion is whether the trial judge’s decision was arbitrary, unreasonable, unfair,

or unsupported by sound reasonable principles.” Penner v. Penner, 411 S.W.3d
775, 779-80 (Ky. App. 2013) (citation omitted).

d. Jury Instructions

             As for jury instructions, “a trial court’s decision on whether to

instruct on a specific claim will be reviewed for abuse of discretion; the

substantive content of the jury instructions will be reviewed de novo.” Sargent v.

Shaffer, 467 S.W.3d 198, 204 (Ky. 2015), as corrected (Aug. 26, 2015).

                       1) DIRECTED VERDICT FOR IC BUS

             Appellants contended at trial that IC Bus had manufactured a school

bus with two different design defects of which it had failed to warn its purchasers.

At the close of Appellants’ proof, the court directed a verdict for IC Bus on one of

the alleged design defect claims and on the claim of failure to warn. The court

                                        - 24 -
also directed a verdict for IC Bus on the Appellants’ claim for punitive damages.

Appellants argue each of these decisions was erroneous and must be reversed.

a. Product Liability

            This case falls within the class of products liability actions known as

“crashworthiness” claims. According to 4 American Jurisprudence Proof of Facts

3d 131 (2020):

            The crashworthiness doctrine is a variation of the strict
            liability theory of the Restatement of Torts and imposes
            on the plaintiff more rigorous proof requirements than a
            typical section 402A action. The crashworthiness
            doctrine extends the manufacturer’s liability to situations
            in which the defect did not cause the accident or initial
            impact, but rather increased the severity of the injury
            over that which would have occurred absent the
            defective design.

                    Under the crashworthiness doctrine the
            manufacturer of an automobile is required to foresee that
            its car may be involved in a collision during normal
            operation and to design the vehicle so that it is not
            unreasonably dangerous to its occupants in such a
            contingency. In other words, the car must be made
            “crashworthy,” and the manufacturer may be liable for a
            car occupant’s collision injuries to the extent that they
            were caused or enhanced by the car’s lack
            of crashworthiness; liability may be imposed on both
            negligence and strict liability grounds. . . .

                   To recover under the doctrine, the plaintiff has the
            burden of proving that the product was defective in
            condition or design when it left the manufacturer and
            that he or she was injured while using the product in its
            intended manner. Further, the plaintiff must prove that

                                       - 25 -
             the product was unreasonably dangerous, i.e., dangerous
             to an extent beyond that which would be contemplated
             by the user with ordinary knowledge common to the
             community. . . .
Id. at §18 (internal references and footnotes omitted). Herein, Appellants’

complaint against IC Bus is not that any defect in the condition of the bus actually

caused the initial accident but, rather, that the defective condition of the roof and

clips holding the chassis together exacerbated the injuries to the Appellants. One

element necessary to succeed on a crashworthiness claim is proof of a “feasible

alternative design” available at the time of manufacture.

             Appellants, nevertheless, maintain that proof of a feasible alternative

design is unnecessary to prevail on their claims herein. Yet, they fail to

distinguish their claims from the clear language expressed by the Court in Toyota

Motor Corporation v. Gregory, which wrote, “Kentucky law, as stated in Jones

[Jones v. Hutchinson Mfr., Inc., 502 S.W.2d 66 (Ky. 1973)] and Rice [Ingersoll-

Rand Co. v. Rice, 775 S.W.2d 924 (Ky. App. 1988)], stands for the proposition

that design defect liability requires proof of a feasible alternative design.” 136
S.W.3d 35, 42 (Ky. 2004), as amended (Jun. 14, 2004). It is not enough to ground

their position upon the fact that the plaintiff in Gregory made a binding admission

of the necessity of a feasible alternative design, somehow hamstringing the Court

to agree; nor is their suggestion that the Court therein limited the application of its


                                         - 26 -
holding to the specific facts of that case sufficient. Where language is clear, as

here, there is no basis for implication. The language from Gregory quoted above

is not amenable to more than one interpretation—proof of a feasible alternative

design is necessary for design defect liability.

             In response, Appellants maintain they, nevertheless, provided

sufficient proof of feasible alternative designs as required to prevail on their

defective design claims. At trial, Appellants presented two separate theories of

design defect: one involving the design of the bus roof and the other involving

defective clips which held the bus together. Since the crashworthiness claim on

the clips was presented to the jury, this argument focuses solely on feasible design

alternatives concerning the bus’s roof, proof of which Appellants contend met

their burden.

             Appellants rely on the testimony and reports of their expert engineers,

Dr. Tyler Kress and Erin Shipp, for proof of feasible alternative designs available

to IC Bus at the time the bus herein was manufactured.

             First, Dr. Kress testified at trial about three potential feasible design

alternatives: (1) doubling the number of bus bows,10 (2) doubling the strength of

existing bus bows, and (3) adding a single longitudinal stringer to the bus roof.




                                         - 27 -
Dr. Kress’s report opined that using two additional longitudinal stringers (bow

spacers running from the front to the back of the bus on its sides and/or roof)

would have decreased the amount of crush, or roof intrusion into the passenger

compartment of the bus, to a so-called “yellow zone,”11 reducing passenger

injuries to minor, as opposed to severe, and preventing passenger fatalities. Dr.

Kress further reported that had three (or more) additional stringers been used, the

amount of crush would have been reduced to a “green zone” and potentially

eliminated all passenger injuries. VROA12 4-27-18 at 3:04-05.

                 Dr. Kress testified that he performed calculations using the amount

of energy from the collision and the strength of the materials in determining that

these feasible design alternatives would have reduced the amount of crush by

about one-half. VROA 4-27-18 at 3:04-07. One of his calculations indicated that

the amount of crush would have been reduced to twenty-eight inches, well within

Dr. Porta’s green zone. VROA 4-27-18 at 3:07-08. Dr. Kress further testified that

these designs were certainly feasible and that “it doesn’t take a whole lot more

10
   A “bow” is also described as a “rib.” It is a curved piece of metal which serves as part of the
structure of the passenger compartment of the bus. The bow runs from the floor of the bus
continuously up the side, along the roof, and down the other side to the floor.
11
   Dr. David Porta divided the amount of crush into three zones: red, yellow, and green. The red
zone was depicted as the amount of actual crush, which led to the death and injuries at issue in
this case. The yellow and green zones depicted areas of reduced crush, which would lessen and
prevent injury, respectively, in the same scenario had the bus been designed differently.
12
     Video Record on Appeal.
                                              - 28 -
metal” for these designs. VROA 4-27-18 at 3:10. Additionally, he stated that his

alternative designs were available at the time of manufacture of the subject bus,

and even decades earlier. Admittedly, Dr. Kress did not specifically state that his

proposed alternative designs would not violate weight or other restrictions

imposed by federal, state, or local regulations (which the trial court found

significant). However, neither did he testify that they would violate such

standards. But Dr. Kress did testify his designs were feasible. The Merriam-

Webster Dictionary defines “feasible” as: “1) capable of being done or carried

out; 2) capable of being used or dealt with successfully: suitable; and 3)

reasonable, likely.” Feasible, MERRIAM-WEBSTER.COM, https://www.merriam-

webster.com/dictionary/feasible (last visited Oct. 4, 2020). Certainly, one may

reasonably argue that Dr. Kress’s designs complied with all regulations, based

upon his testimony that the designs are “feasible,” i.e., suitable, capable of being

used successfully, or reasonable, which would presuppose compliance; otherwise,

these designs could hardly be called “suitable,” “capable of successful use,” or

“reasonable” alternatives.

             Shipp testified at trial by deposition and, additionally, submitted a

report of her opinions. As to feasible design alternatives, her report opined:

             Simply by revising the spanner above the window
             opening to better hold a load and transfer the load to the
             bows would be a simple solution that would create a

                                        - 29 -
                   stronger structure for a tip-over and slide into a pole or
                   tree. An additional beam attached to the existing
                   structure would also improve the strength of the roll-over
                   and impact.

ROA at 6701. While this report did not quantify the degree to which such changes

would have reduced the bus’s deformity or the Appellants’ injuries from the

accident, it did assert that the amount of crush would be less. Although Shipp’s

report also did not specifically state whether such modifications would comply

with federal, state, or local regulations, the assertion that “[t]hese design changes

were technologically and economically feasible at the time this bus was designed

and manufactured” certainly implies the bus would comply with regulations and

be drivable. ROA at 6702. Moreover, Shipp testified regarding an actual bus she

designed for Bluebird with a longitudinal stringer on its roof. She detailed testing

the bus body with longitudinal reinforcements for Bluebird buses, as well as

Thomas buses; however, she was aware of no test data with regard to how these

alternative designs would withstand a similar crash. Shipp Depo.,13 10-18-17 at

25-27, 90-91. Again, although Shipp did not specifically testify whether such

modifications would comply with all regulations, it may be inferred from her work

on Bluebird buses with longitudinal stringers that such a bus was manufactured,

drivable, and compliant with regulations.

13
     Deposition.

                                             - 30 -
               In its judgment granting the directed verdict in favor of IC Bus on this

issue, the trial court stated:

               [I]t is not enough that an alternative design be proposed;
               the design must also be “practical under the
               circumstances.” The Court found that Plaintiffs failed to
               present evidence that the design was practical under the
               circumstances, and granted directed verdict on this basis.

               The undisputed testimony at trial was that adding bows
               to the bus’s design would increase the bus’s weight, and
               therefore impact its handling and center of gravity.14
               Furthermore, the undisputed testimony was that
               Kentucky strictly regulated the size of windows on
               school buses, and that adding bows would affect the size
               of windows such that the design would no longer comply
               with Kentucky standards. Other regulations were
               discussed as well. Plaintiffs did not produce evidence
               showing that a bus using its proposed design changes
               would comply with state and federal regulations, or that
               the bus would still be drivable with the added weight.
               Without such evidence, a reasonable juror could not find
               that the alternative design was “practical under the
               circumstances.” A design is not “practical” if it does not
               comply with federal and state regulations, or is not
               drivable, because such a bus could not be sold.

ROA at 11,752 (footnote added). These findings discount Dr. Kress’s testimony,

however, concerning his proposed alternative designs, as well as his testimony that

“it doesn’t take a whole lot more metal to make a significant difference in

14
  The trial court goes too far in its assertion that “[t]he undisputed testimony at trial was that
adding bows to the bus’s design would increase the bus’s weight, and therefore impact its
handling and center of gravity.” ROA at 11,752. In fact, no witness testified in that manner. To
the contrary, Dr. Kress testified that his alternative designs were certainly feasible for decades


                                              - 31 -
strength.” VROA 4-27-18 at 3:10. Contrary to the presumptions of the trial court,

most of the proposed alternative designs offered by Dr. Kress and Shipp would not

impact the windows. The only design proffered that would presumably affect the

windows was Dr. Kress’s proposal to double the amount of bus bows/ribs alluded

to by the trial court. However, Dr. Kress also proposed doubling the strength of

the existing bows, as well as adding one, two, three, or more longitudinal

stringer(s) to the bus roof. VROA 4-27-18 at 3:04-05. Furthermore, Shipp

proposed revising the spanner above the window opening to better hold a load and

transfer the load to the bows, as well as adding a beam to the existing structure.

ROA at 6701. Neither of Shipp’s proposed alternative designs appears likely to

affect the windows, and certainly there was no testimony that it would do so.

Shipp’s longitudinal reinforcements for Bluebird and Thomas implied that buses

with “stiffer, stronger” bodies were ultimately produced, supporting the

Appellants’ contention that such designs were practical by being drivable without

violating any regulations—including those concerning the windows.

               Review of case law concerning other crashworthiness claims

demonstrates the level of proof required to present this type of issue to a jury. See,

e.g., Gregory, 136 S.W.3d at 41 (holding elements of crashworthiness claim are:


prior to the manufacture of this bus, and it does not take a whole lot more metal to make a
significant difference in strength. VROA 4-27-18 at 3:00-10.

                                              - 32 -
(1) practical alternative safer design; (2) proof of injuries resulting had safer

alternative design been used; and (3) method establishing extent of enhanced

injuries attributable to defective design); Estate of Bigham v. DaimlerChrysler

Corp., 462 F. Supp. 2d 766, 773 (E.D. Ky. 2006) (essential in crashworthiness

claims to offer alternative designs that can be tested and proof of product

defectiveness); and Gray v. General Motors Corp., 312 F.3d 240, 242 (6th Cir.

2002) (appellant’s failure to offer proof of a feasible alternative design and

evidence to establish the extent of injuries had alternative design been utilized was

fatal to his claim).

              The testimony of both Dr. Kress and Shipp created a question of fact

concerning whether there was an alternative feasible bus roof design sufficient to

survive directed verdict. Additionally, the testimony of Drs. Kress and Porta

concerning the extent of injuries sustained had the feasible design alternatives

been used was also sufficient to survive a directed verdict. Consequently, the trial

court erred in granting a directed verdict on the issue of crashworthiness based on

the roof’s design.

b. Failure to Warn

              Appellants also argue the trial court erred in directing a verdict on

their claims that IC Bus failed to warn occupants of its bus of the potential danger



                                         - 33 -
due to defective design. To prevail on a failure to warn claim, Appellants were

required to prove the following:

                 A plaintiff asserting causes of action based on
                 a failure to warn must prove not only that no warning
                 was provided, or that the warning was inadequate, but
                 also that the inadequacy or absence of the warning
                 caused the injury, or establish that a duty to warn against
                 reasonably foreseeable risks existed, a breach of that
                 duty occurred, and the injuries were proximately caused
                 by the breach. To establish a claim for strict liability
                 based on a failure to warn, the plaintiff must prove,
                 among other things, that the manufacturer had a duty to
                 warn of the product’s dangerous propensities and that the
                 lack of an adequate warning made the product defective
                 and unreasonably dangerous.

AM. L. PROD. LIAB. 3D Pt. 9, Warnings, § 34:1 (footnotes omitted).

                 The key evidence upon which Appellants base their failure to warn

claims concerns a patent, and patent submission documents, for rollover protection

for school buses. Appellants contend that patent documents submitted in 2008 by

several independent contractors and an employee of Navistar, the parent company

of IC Bus, demonstrate IC Bus had actual knowledge that “[s]chool bus rollovers

are the single deadliest type of injury” and the FMVSS15 does “not provide

adequate rollover protection to the occupants” of school buses. ROA at 8285.




15
     Federal Motor Vehicle Safety Standard.



                                              - 34 -
This patent submission described a rollover protection structure that would create

a protective zone around the driver and schoolchildren in the event of a rollover.

It proposed a “design [] rigid enough to withstand the actual dynamic loads

produced during a high-speed school bus lateral overturn.” ROA at 8290. The

submission went on to claim that

             [t]his invention provides an improved rollover protection
             structure, wherein the fuselage structure resists the
             localized buckling of the upright roll bar members
             during lateral rollover of the school bus, without
             appreciably increasing the weight and cost of the
             product. More specifically, the object of this invention is
             to provide a school bus body construction in which light
             weight roof and side sheets are employed for all exposed
             panels on the body. Light weight panels have many
             advantages in that they produce a quiet body, may be
             molded into exact sizes, may be formed economically
             from plastics or composites, may be readily replaced in
             case of accident or damage, and result in lighter
             construction. When bonded to the rollover protection
             structure, is assembled with substantial labor savings.

ROA at 8290. Appellants further note the patent submission admits a “school bus

rollover protection structure can be immediately implemented on existing

International Truck and Engine Corporation IC chassis.” ROA at 8290.

             Shipp testified in her deposition, read at trial, that absent the

existence of a feasible safer design, the manufacturer should warn purchasers and

end users of the dangers of the current design during rollovers because roof crush

due to roadside objects is a reasonably foreseeable risk. Shipp Depo., 10-18-17 at

                                         - 35 -
81-89. Dr. Kress testified that such an accident is “very foreseeable.” VROA

4-27-18 at 2:50. Shipp opined, “You should use the design, guard, warn hierarchy

to determine what the best protection for your customers is.” She further testified

that she found no evidence IC Bus did any analysis toward that determination.

Shipp Depo., 10-18-17 at 81, 89.

             It is undisputed that IC Bus made no effort to warn the purchaser or

users of the bus at issue here. What is disputed is whether IC Bus was under such

a duty. The trial court initially denied IC Bus’s motion for partial summary

judgment, finding sufficient evidence of record to establish a duty to warn.

However, the trial court later determined that its order denying summary judgment

was erroneous because Appellants failed to establish IC Bus’s “actual or

constructive knowledge of the school bus’s inherent dangerousness,” thereby

triggering a duty to warn. ROA at 11,753. The trial court relied on the statement

in the patent that “[i]n recent actual rollover accidents, the roof structure above the

lower side glass sill has completely collapsed during the dynamic rollover event,

even though the school bus design complied with FMVSS 220.” ROA at 11,754.

The trial court reasoned that this statement implies the roof could collapse in a

180-degree or greater rollover but is not indicative of what would happen in a 90-

degree rollover and impact with a large tree, as happened here. The trial court also

stated that had there been a duty to warn, a directed verdict would still be

                                        - 36 -
warranted based on Appellants’ failure to present proof that the failure to warn

was causally linked to the injuries. ROA at 11,754.

             Warnings are required after manufacture if the manufacturer becomes

aware of, or should be aware of, a dangerous or defective condition with its

product. Montgomery Elevator Co. v. McCullough by McCullough, 676 S.W.2d
776, 782 (Ky. 1984). Applied to the case herein, if IC Bus knew or should have

known of the danger triggering the duty to warn, it had a nondelegable duty to

warn the end users, i.e., bus passengers. Id. If evidence of the patent and/or patent

documents is allowed, it tends to show that IC Bus was aware of a defective

condition concerning its roof design and should have warned the end users (bus

passengers). IC Bus’s contention that the patent documents apply only to 180-

degree rollovers is not persuasive. The information in the patent and patent

submission are indicative of a structural problem with the design of the roofs on

its school buses. To equate this knowledge only to 180-degree rollovers would

support a “head in the sand” approach, i.e., that if no testing occurs it cannot be

charged with knowledge of a defect. Such would lead to an absurd result and

allow manufacturers to intentionally fail to test their products in order to evade

liability. Apart from the patent documents, the testimony of Dr. Kress and Shipp

was that this type of accident was foreseeable. VROA 4-27-18 at 2:50; Shipp

Depo., 10-18-17 at 70, 86-89. Consequently, a jury could conclude that warnings

                                        - 37 -
to end users should have ensued based upon this testimony. Because there was not

a complete absence of evidence on this issue, the directed verdict was improper

and entry of such was error.

              Additionally, contrary to the trial court’s conclusion, Appellants were

not required to offer proof they would have heeded a warning had one been given.

Comment j under Section 402A of the Restatement (Second) of Torts,16 states:

              Where warning is given, the seller may reasonably
              assume that it will be read and heeded; and a product
              bearing such a warning, which is safe for use if it is
              followed, is not in defective condition, nor is it
              unreasonably dangerous.

See also Bryant v. Hercules Inc., 325 F. Supp. 241, 246 (W.D. Ky. 1970). This

vitiates the portion of the trial court’s order holding that had there been a duty to

warn, a directed verdict would still be warranted based on Appellants’ failure to

present proof that the failure to warn was causally linked to the injuries.

c. Punitive Damages

              Appellants further argue the trial court erred in directing a verdict on

the issue of punitive damages. Our rulings on the previous issues presented in this

appeal render this issue moot. In Osborne v. Keeney, 399 S.W.3d 1 (Ky. 2012),

16
  This section was adopted by the high court of Kentucky in Dealers Transport Co. v. Battery
Distributing Co., 402 S.W.2d 441, 446-47 (Ky. 1965), as modified on denial of reh’g (May 13,
1966).



                                            - 38 -
the appellate court addressed moot issues because they were likely to recur if the

case was retried. It noted:

              This Court has consistently engaged in this type of
              review. See, e.g., Blane v. Commonwealth, 364 S.W.3d
140, 154 (Ky. 2012); Sanderson v. Commonwealth, 291
S.W.3d 610, 614 (Ky. 2009) (citations omitted); Bell v.
              Commonwealth, 245 S.W.3d 738, 743 (Ky. 2008)
              (“Because the judgment has been reversed for the
              foregoing reasons, we will address only those additional
              assignments of error that are likely to recur upon
              retrial.”); Terry v. Commonwealth, 153 S.W.3d 794, 797
              (Ky. 2005) (“We will also address other issues that are
              likely to recur upon retrial.”); Springer v.
              Commonwealth, 998 S.W.2d 439, 445 (Ky. 1999)
              (“Because the other issues raised by the appellants are
              likely to recur upon retrial, those issues will also be
              addressed in this opinion.”).
Id. at 13 n.35. Here, by contrast, even though our decision reinstates claims upon

which punitive damages could be found, we cannot say whether this issue is likely

to recur if the case is retried as it will be dependent upon proof then presented.

Therefore, because it is neither likely nor unlikely that the issue of punitive

damages will recur on retrial, we deem discussion of it—at least at this point—

improper and decline to do so.17 Nevertheless, we reiterate the high bar necessary

to prove a claim for punitive damages. As stated by our high court in Nissan

Motor Company, Ltd. v. Maddox,

17
  This does not definitively foreclose punitive damages claims which may be available on
remand depending on the proof presented.

                                            - 39 -
                     “In order to justify punitive damages there must be
             first a finding of failure to exercise reasonable care, and
             then an additional finding that this negligence was
             accompanied by wanton or reckless disregard for the
             lives, safety, or property of others.” Gibson v. Fuel
             Transport, Inc., 410 S.W.3d 56, 59 (Ky. 2013). See
             also Phelps v. Louisville Water Co., 103 S.W.3d 46, 52
             (Ky. 2003) (defining gross negligence as “a wanton or
             reckless disregard for the lives, safety or property of
             others.”).

486 S.W.3d 838, 840 (Ky. 2015), as modified on denial of reh’g (May 5, 2016).

          2) APPELLANTS’ MOTION FOR DIRECTED VERDICT

a. Failure to Warn

             Not only do Appellants argue the trial court erred by granting IC

Bus’s motion for directed verdict on their failure to warn claim, they further

contend the court erred by not granting their own motion for directed verdict on

this issue. They contend IC Bus offered no evidence to refute their affirmative

evidence on this claim, and more particularly offered no rebuttal of Shipp’s

testimony. Conversely, however, the evidence presented did not conclusively

prove IC Bus knew, or should have known, that it had manufactured an

unreasonably dangerous school bus. It is possible the jury could have reached the

same conclusion as the trial court, i.e., that IC Bus was not aware of the potential

dangers of its design in this type of accident, and that the rollover protection

patent only pertained to danger in 180-degree-plus rollover events. Here,


                                        - 40 -
construing the evidence in the light most favorable to IC Bus requires us to look at

the patent as the trial court did—that such did not constitute conclusive knowledge

of a defect in 90-degree rollover impact accidents.

             Appellants also argue the trial court erred by denying their motion for

directed verdict based on IC Bus’s failure to warn of the dangerously defective

chassis clips. Similarly, if we assume IC Bus neither knew nor should have

known of the defective condition of the clips, like the roof, then there is no duty to

warn. Shipp testified there were alternative designs that, if used, would have

relieved the duty to warn. However, the jury—as trier of fact—may choose to

disbelieve the evidence Appellants presented on this issue. The issue of causation

is ordinarily one for a jury to determine. Viewing the evidence in this light, the

trial court did not err by denying Appellants’ motion for directed verdict on this

issue.

b. Other Claims

             Appellants further contend they were entitled to directed verdict on

all other claims, including design defect (the crashworthiness claims regarding the

clips and roof design) and punitive damages. Appellants note IC Bus’s sole expert

witness was Stephen Werner. Werner is an accident reconstruction expert with

over thirty years’ experience who has performed several thousand accident

reconstructions. Werner testified at trial in this case for nearly three hours but

                                        - 41 -
offered no opinion as to whether the condition of the bus was defective. When

questioned about the types of testing IC Bus performs on its buses, Werner

testified he was not aware of any tests conducted by IC Bus that directly relate to

this type of crash. He was questioned at length about the clips connecting the

body to the chassis of the bus. He testified the “failure” of the clips was caused

when they released due to the roof crushing into the seats, which bent the floor of

the bus upon impact with the tree. He acknowledged he did not test the clips, nor

was he aware of whether IC Bus had tested the clips in a manner similar to that

presented by this accident. Nor was Werner aware of any engineering analysis,

including mathematical or physical testing, by IC Bus on the bus connectors.

             We believe Appellants’ argument presumes too much, however.

Were we to agree that there was a complete absence of proof that IC Bus’s design

was not unreasonably dangerous, we would strip the jury of its role as factfinder.

“Evaluation of the weight which should be given to expert testimony is the

exclusive province of the jury[.]” Ellison v. R & B Contracting, Inc., 32 S.W.3d
66, 76 (Ky. 2000) (footnote omitted). The jury is always free to disregard—or

disbelieve—an expert’s opinion. As noted in Ellison, a reasonable inference

drawn from evidence does not “evaporate when an ‘expert’ expresses an opinion

contrary to [that] inference. The expert’s opinion is additional evidence for the

jury to consider in deciding the issue, but no more and no less.” Id. at 77.

                                        - 42 -
             Applied to the case herein, based on the totality of the evidence, it can

be reasonably determined that IC Bus did not have to produce its own expert

testimony in support of its position that there was no defect in the design rendering

the bus unreasonably dangerous. It is Appellants’ burden to prove their claims. It

is the job of the trier of fact to weigh the reliability of evidence and to believe—or

disbelieve—offered proof. Here, Appellants’ evidence was not so strong as to

refute any possible inference in favor of IC Bus so that reasonable men could not

have differed. See Sutton v. Combs, 419 S.W.2d 775, 777 (Ky. 1967). Thus,

Appellants’ motion for directed verdict was properly denied.

                          3) BREACH OF WARRANTY

             Appellants next contend the trial court erred in dismissing the breach

of warranty and KCPA claims before trial. The trial court dismissed these claims

via summary judgment due to lack of privity of contract. In a quite novel

argument, Appellants maintain they should be considered the “family” of the bus’s

buyer, the Carroll County Board of Education (“Board”), and they had a “special”

relationship with the Board. They tenuously attempt to extrapolate some sort of

parenthood to the Board via the Supreme Court’s decision in Williams v. Kentucky

Department of Education, 113 S.W.3d 145 (Ky. 2003), a case concerning a claim

for negligent supervision against a teacher.



                                        - 43 -
            Appellants’ arguments notwithstanding, no statutory authority exists

for such an interpretation. For example, according to Kentucky’s codification of

its Consumer Protection Act, KRS 367.220 provides:

            (1) Any person who purchases or leases goods or
            services primarily for personal, family or household
            purposes and thereby suffers any ascertainable loss of
            money or property, real or personal, as a result of the use
            or employment by another person of a method, act or
            practice declared unlawful by KRS 367.170, may bring
            an action under the Rules of Civil Procedure in the
            Circuit Court in which the seller or lessor resides or has
            his principal place of business or is doing business, or in
            the Circuit Court in which the purchaser or lessee of
            goods or services resides, or where the transaction in
            question occurred, to recover actual damages.

(Emphasis added.) Nor may Appellants qualify under Kentucky’s Uniform

Commercial Code (UCC) statute, KRS 355.2-318, on their implied warranty

claims. That statute provides:

            A seller’s warranty whether express or implied extends
            to any natural person who is in the family or household
            of his buyer or who is a guest in his home if it is
            reasonable to expect that such person may use, consume
            or be affected by the goods and who is injured in person
            by breach of the warranty. A seller may not exclude or
            limit the operation of this section.

(Emphasis added.) Clearly, the Board did not purchase the bus “for personal,

family or household purposes,” nor are Appellants in the Board’s “family or

household” or “guest[s] in [its] home.” Thus, contrary to their argument,


                                       - 44 -
Appellants cannot be considered part of the Board’s “family” pursuant to either of

these statutes. While it might take a village to raise a child, such does not make a

school extended family. “[A] seller’s warranty protections are only afforded to

one with whom there is privity of contract, or, to use the terms of the statute, a

‘seller’s’ warranty protections are only afforded to ‘his buyer.’” Compex Int’l Co.,

Ltd. v. Taylor, 209 S.W.3d 462, 465 (Ky. 2006) (emphasis in original). Similarly,

here, the warranty protections were only afforded to the Board, not Appellants.

Appellants do not fall within any of the listed exceptions in the statutes. Simply

put, there is no privity of contract between the parties to support a KCPA or

breach of warranty claim on behalf of Appellants.

             We are not at liberty to add to the KCPA or UCC to allow Appellants

to enforce warranties against IC Bus when they were neither the bus’s buyers nor

in the buyer’s natural family. See Travelers Indem. Co. v. Reker, 100 S.W.3d 756,

765 (Ky. 2003). Nevertheless, Appellants list nine cases from nine different

jurisdictions abolishing the vertical privity requirement and urge us to do likewise.

However, as pointed out by Brown Sprinkler Corporation v. Plumbers Supply

Company, 265 S.W.3d 237, 240 (Ky. App. 2007), our legislature has not elected to

enact such an extension. Thus, we may not modify or expand the law in this area.

Because Appellants failed to establish the required privity of contract with IC Bus

to sustain these claims, the trial court properly disposed of them as a matter of law.

                                        - 45 -
                            4) JURY INSTRUCTIONS

             Appellants contend the trial court erred in the instructions given to

the jury herein. The Supreme Court has identified two types of errors involving

jury instructions in Sargent v. Shaffer.

                    The first type of instructional error is
             demonstrated by the claim that a trial court either (1)
             failed to give an instruction required by the evidence, or
             (2) gave an instruction that was not sufficiently
             supported by the evidence. . . . The second type of
             instructional error is represented by the claim that a
             particular instruction given by the trial court, although
             supported by the evidence, was incorrectly stated so as to
             misrepresent the applicable law to the jury.

                    The trial court must instruct the jury upon every
             theory reasonably supported by the evidence. “Each
             party to an action is entitled to an instruction upon his
             theory of the case if there is evidence to sustain it.” . . .
             [w]ith respect to the first type of instructional error, in
             deciding whether to give a requested instruction the trial
             court must decide “whether the evidence would permit a
             reasonable juror to make the finding the instruction
             authorizes.”

                    ....

                    . . . A decision to give or to decline to give a
             particular jury instruction inherently requires complete
             familiarity with the factual and evidentiary subtleties of
             the case that are best understood by the judge overseeing
             the trial from the bench in the courtroom. Because such
             decisions are necessarily based upon the evidence
             presented at the trial, the trial judge’s superior view of
             that evidence warrants a measure of deference from


                                           - 46 -
             appellate courts that is reflected in the abuse of
             discretion standard.

                     However, when it comes to the second type of
             instructional error—whether the text of the instruction
             accurately presented the applicable legal theory—a
             different calculus applies. Once the trial judge is
             satisfied that it is proper to give a particular instruction,
             it is reasonable to expect that the instruction will be
             given properly. The trial court may enjoy some
             discretionary leeway in deciding what instructions are
             authorized by the evidence, but the trial court has no
             discretion to give an instruction that misrepresents the
             applicable law. The content of a jury instruction is an
             issue of law that must remain subject to de novo review
             by the appellate courts.
467 S.W.3d at 203-04 (citations and footnotes omitted).

             Here, Appellants allege the trial court made both types of

instructional error. Because resolution of Appellants’ claims of error as to the

second type of instructional error will, necessarily, resolve both of Appellants’

claims of error, we will address the second type of error first.

             Under the second category, Appellants take issue with the

instructions actually given by the trial court. They claim instruction number three

was erroneously given for three reasons: it (1) failed to address the issue of

whether the bus was unreasonably dangerous or defective; (2) confusingly referred

to “clips,” “body,” and “chassis”; and (3) misleadingly used the phrase

“substantial factor in increasing the Plaintiffs’ injuries.”


                                         - 47 -
             Concerning Appellants’ first two assignments of error, they offer no

further explanation, nor do they refer us to legal authority to support their

contention. “It is not our function as an appellate court to research and construct a

party’s legal arguments[.]” Hadley v. Citizen Deposit Bank, 186 S.W.3d 754, 759

(Ky. App. 2005). We will not search the record to construct Appellants’ argument

for them, nor will we go on a fishing expedition to find support for their

underdeveloped argument. “Even when briefs have been filed, a reviewing court

will generally confine itself to errors pointed out in the briefs and will not search

the record for errors.” Milby v. Mears, 580 S.W.2d 724, 727 (Ky. App. 1979)

(citation omitted). Absent further explanation or legal authority to support this

contention, we cannot say the trial court abused its discretion as to the jury

instruction at issue based upon the first two reasons.

             For their third complaint of instructional error, Appellants specifically

take issue with the trial court’s use of the word “increasing” in the instruction.

During their argument before the trial court, Appellants requested it be replaced

with the phrase “causing or increasing.” On appeal, Appellants now attempt to

distinguish their claims from those involving crashworthiness, such as Gregory.

Appellants state “the proof at trial did not suggest that the Appellants suffered

injuries due to their own conduct or the conduct of someone else before the roof



                                        - 48 -
crushed them.”18 We disagree as this is, indeed, a second impact claim. The first

impact—for which negligence is not charged to IC Bus—occurred as a result of

Reed’s alleged negligence causing the accident in the first place. Any injuries to

Appellants solely due to that portion of the crash would constitute the first impact.

The injuries resulting from the allegedly defective roof and chassis clips represent

the second impact. Thus, Appellants’ burden was to prove the amount of

enhanced or increased injuries received compared to what they would have

sustained had the feasible alternative design been used in the same scenario, i.e., a

90-degree rollover and impact with a large tree.

                  Appellants contend this does not necessarily require a jury to find

Appellants would actually have sustained injuries had a feasible alternative design

been used. Appellants’ proof at trial was that had the school bus been equipped

with one of its design alternatives, it was possible no injury would have occurred.

Dr. Porta testified, had the crush been reduced to a “green zone,” Appellants

would have sustained no injuries from the crash.19 As previously addressed, Dr.

Kress testified that, according to his calculations, the feasible design alternatives

he offered would have reduced the amount of crush by about one-half, well within

18
     Appellants’ brief at 38.
19
  As previously noted, Dr. Porta divided the amount of crush into three zones: red, yellow, and
green. The red zone depicts the amount of actual crush, which led to the death and injuries


                                             - 49 -
Dr. Porta’s green zone. VROA 4-27-18 at 3:04-07. Therefore, Appellants claim

use of the word “increasing” was prejudicial because it mandates the jury must

find Appellants were already injured or would have been injured even if a feasible

alternative design had been used. This is a reasonable argument, especially given

the testimony of Drs. Kress and Porta that had one of the proposed feasible

alternative designs been used, the Appellants would have sustained either no

injuries or only minimal injuries. VROA 4-27-18 at 3:04-07; VROA 4-30-18 at

11:24-30.

              Erroneous jury instructions are presumptively prejudicial.

                     In this jurisdiction it is a rule of longstanding and
              frequent repetition that erroneous instructions to the jury
              are presumed to be prejudicial; that an appellee claiming
              harmless error bears the burden of showing affirmatively
              that no prejudice resulted from the error. This view was
              recently expressed in Drury v. Spalding, [812 S.W.2d
713, 717 (Ky. 1991)], with a quotation from Prichard v.
              Kitchen, [242 S.W.2d 988 (Ky. 1951)], as follows:

                     The rule is that generally an erroneous
                     instruction is presumed to be prejudicial to
                     appellant, and the burden is upon appellee
                     to show affirmatively from the record that
                     no prejudice resulted; and when the
                     appellate court cannot determine from the
                     record that the verdict was not influenced by
                     the erroneous instruction, the judgment will
                     be reversed.

herein. The yellow and green zones depict areas of reduced crush, which would reduce and
prevent injury, respectively. VROA 4-30-18 at 10:36, 11:01-07, 11:24-30.

                                           - 50 -
McKinney v. Heisel, 947 S.W.2d 32, 35 (Ky. 1997). Thus, the term “increasing,”

as used without qualification in the jury instruction, was inappropriate. The trial

court, at the very least, should have exchanged the word “increasing” for the

phrase “causing or increasing” as Appellants requested. The failure to do so,

therefore, constitutes reversible error. This determination necessarily obviates a

need to address Appellants’ claim of error for failure to instruct as to its other

claims. Because we have reversed, and the case will be remanded for a new trial

on all claims, all other instructional errors are, therefore, moot.

     5-7) PATENT ADMISSIBILITY; JUROR MISCONDUCT; COSTS

             Finally, we decline to address Appellants’ remaining issues on appeal

as they are now rendered moot as a result of our decision to reverse and remand

Appellants’ claims for a new trial. Therefore, no discussion of these issues is

necessary except to decree that the award of costs is hereby vacated.

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the orders and judgments

entered by the Carroll Circuit Court joining Brayden Michael Jones are

VACATED, as well as the judgment against him; directed verdict against

Appellants dismissing their claims for product liability and failure to warn is

REVERSED; denial of directed verdict for Appellants is AFFIRMED; dismissal


                                         - 51 -
of Appellants’ KCPA and breach of warranty claims is AFFIRMED; jury

instruction number three is REVERSED and, therefore, the jury’s judgment for

Appellee is VACATED; order on costs is necessarily VACATED; and the matter

REMANDED for further proceedings consistent with this Opinion.

            ALL CONCUR.




                                     - 52 -
BRIEFS FOR APPELLANT               BRIEFS FOR APPELLEE:
BRAYDEN MICHAEL JONES, A
MINOR, BY AND THROUGH              Elaine M. Stoll
HIS MOTHER AND DULY                Douglas W. Rennie
APPOINTED CONSERVATOR,             Gregory A. Kendall
BOBBIE JEAN JONES:                 Timothy C. Ammer
                                   Matthew E. Stubbs
Marcus S. Carey                    Lindsay M. Upton
Erlanger, Kentucky                 Cincinnati, Ohio

BRIEFS FOR APPELLANTS CHRIS
TUTTLE AND STACY TUTTLE,
INDIVIDUALLY, AND AS CO-
ADMINISTRATORS FOR THE
ESTATE OF CAROLINE TUTTLE;
RON DEITZ AND KELLY DEITZ,
INDIVIDUALLY, AND AS CO-
ADMINISTRATORS FOR THE
ESTATE OF RYDER DEITZ;
TANYA FAULKNER,
INDIVIDUALLY, AND AS
GUARDIAN FOR JORDAN RAISOR,
A MINOR; VERONICA LANDA
AND MIGUEL LANDA,
INDIVIDUALLY, AND AS
PARENTS AND GUARDIANS OF
JOSE M. ARDON-LANDA, A
MINOR; AND SAMANTHA
ROBLES, AS PARENT AND
GUARDIAN OF MARIAH ROBLES:

Gary R. Hillerich
Kevin C. Burke
Jamie K. Neal
Lawrence Young
T.J. Smith
Louisville, Kentucky

Dwight Preston
Elizabethtown, Kentucky
                              53